Case 3:14-cr-00175-WHA Document 1444-7 Filed 08/31/21 Page 1 of 2




        Exhibit EE
                                                                                Page 1 of 1
               Case 3:14-cr-00175-WHA Document 1444-7 Filed 08/31/21 Page 2 of 2



 North Valley
 Outage Report
      Report Printed Wed Jul 14 14:51:01 PDT 2021
          Date From                                          Date To                  Outage Type Both
            OutNum XX-XXXXXXX                        Equipment Type                Equip Condition
  Equipment Involved                                Equipment Cause         Equipment Supplemental
        Outage Level                                  Outage Interval                   Fault Type
     Action Required Both                                     Active Both                   Circuit
             EquipID                                  Fire Mitigation No                   District

                                                                                                                   Export To Excel


 Unplanned Outages
 Paradise
  Circuit                   102211101, BUCKS CREEK-1101 Event Log             XX-XXXXXXX
  Type                      Unplanned                        Weather          Clear;32-90F
  Customers                 CESO 4 CEMO 0 ADJ    3 Initial 2 Customer Minutes Sus 460      0 Adj                        460 CAIDI 153
                                              CESO                                                       Mom     Sus
  Active                    YES                                         Fault Type              Line to Line
  Interval                  Sustained                                   Action Required         No
  EquipID                   17733                                       Construction Type       OH
  Equipment Type            Fuse                                        OIS Outage#             1403761
  Equipment                 Conductor, Overhead, Normal                 Targets
  Condition
  Crew Notified Time                                     Supervisor Notified
  Equipment Address         CRESTA DAM TAP W/O SW 17183 Fire Mitigation      No
  Fault Location            1ST SPAN LD SIDE OF FUCO 17733
  Previous Switching
  Details                   VEG FIRE IN AREA
  Action Description                                                    Wire Down        No
                                                                        Energized
  Cause                     Vegetation, Tree - fell into line           No Access Reason
  Multi Damage              No                                          # of Operations
  Location
  Counter Read                                                          Created By
  Outage Level              Distribution Circuit                        Last Updated By
  FNL                       07/13/21 16:40                              Reviewed By             Not Required
  End Date                                                              Reviewed By Date
        Date                                               Description                                         Customers Restored
  07/13/21 16:40   FUSE 17733 OPEN-           FOUND FUCO 17733 #1 AND #2 BLOWN OPENED REMAINING 0
                   AND TAGGED MOL -TREE IN THE LINE - GRASS FIRE- CALLED CPUC- D.O. NOTIFIED OF
                   FUSES BLOWN AT 2250;           HAD ALSO REPORTED THAT THERE WERE MULTIPLE
                   CONSTRUCTION CREWS IN THE AREA WORKING ON THE BRIDGE AND TUNNEL ALL NEAR
                   THE TROUBLE AREA, TOOK AN EXTRA 2 HOURS TO GET AROUND THEM TO GET TO THE
                   LOCATION
  07/13/21 20:30   SWITCH 941 OPEN & T/MOL, PER TMAN         &         ; PER CAL FIRE REQUEST TO -1
                   OPEN SWITCH FOR SAFETY DUE TO A FIRE IN THE AREA




file:///C:/Users/             /AppData/Local/Temp/1/AW0IPRID.htm                                                            7/14/2021
